Citation Nr: 1549673	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease, lumbosacral spine.

2.  Entitlement to a rating in excess of 20 percent for cervical spondylosis.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for glaucoma.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for onychomycosis and calluses of the feet.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition.

9.  Entitlement to service connection for fibromyalgia of both legs with muscle pain, burning sensation and tender joints.

10.  Entitlement to service connection for residuals of a right leg gunshot wound.

11.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.

12.  Entitlement to service connection for chronic headaches, to include as a result of mustard gas.

13.  Entitlement to service connection for a chronic lung disorder, to include as a result of mustard gas.

14.  Entitlement to service connection for a disability manifested as sleep and dream disturbances.

15.  Entitlement to service connection for a disability manifested as dizziness.

16.  Entitlement to service connection for a disability manifested by limited mobility of the right arm.

17.  Entitlement to service connection for a disability manifested by limited mobility of the left arm.

18.  Entitlement to service connection for a disability manifested by limited mobility of both hands.

19.  Entitlement to service connection for scar as residual of growth removal, right side of head.

20.  Entitlement to service connection for sleep apnea.

21.  Entitlement to service connection for a liver disorder, to include as secondary to herbicide exposure.

22.  Entitlement to service connection for a chronic hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  Such a hearing was scheduled in June 2015.  However, the Veteran did not appear for this scheduled hearing and has not otherwise requested that the hearing be rescheduled.  Thus, the Veteran's hearing request is deemed to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through August 2014, which were considered by the AOJ in the September 2014 supplemental statement of the case.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  At all points pertinent to this appeal, the Veteran's lumbosacral spine degenerative joint disease manifested as pain, stiffness and  reduced range of motion with X-ray evidence of arthritis but did not manifest ankylosis, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities.

3.  At all points pertinent to the appeal, the Vetearn's cervical spondylosis manifested as neck pain, full range of motion and X-ray evidence of arthritis without forward flexion of the cervical spine to 15 degrees of less, favorable ankylosis of the entire cervical spine, intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities.

4.  At all points pertinent to this appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity and deficiencies in most areas as a result of sleep impairments, anxiety, depression, mood swings, memory loss and subjective reports of auditory hallucinations and intermittent suicidal ideations and homicidal ideations, without more severe manifestations that more nearly approximate total occupational and social impairment.

5.  For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear, and no worse than Level II hearing in the left ear.

6.  In a final decision dated in February 2006 and issued in March 2006, the RO denied the Veteran's claim of entitlement to service connection for glaucoma.

7.  Evidence added to the record since the final March 2006 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for glaucoma.

8.  In a final decision dated in February 2006 and issued in March 2006, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

9.  Evidence added to the record since the final March 2006 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

10.  In a final decision dated in February 2006 and issued in March 2006, the RO denied the Veteran's claim of entitlement to service connection for onychomycosis and calluses of the feet.

11.  Evidence added to the record since the final March 2006 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for onychomycosis and calluses of the feet.

12.  In a final decision dated in February 2006 and issued in March 2006, the RO denied the Veteran's claim of entitlement to service connection for a heart condition.

13.  Evidence added to the record since the final March 2006 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart condition.

14.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of fibromyalgia, or persistent or recurrent symptoms of such a disability.

15.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of a right leg gunshot wound, or persistent or recurrent symptoms of such a disability.

16.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a skin disease, or persistent or recurrent symptoms of such a disability.

17.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of chronic headaches, or persistent or recurrent symptoms of such a disability.

18.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a lung condition, or persistent or recurrent symptoms of such a disability.

19.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a disability manifested as sleep and dream disturbance, or persistent or recurrent symptoms of such a disability.

20.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a disability manifested by dizziness, or persistent or recurrent symptoms of such a disability.

21.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a disability manifested as limited mobility of the right arm, or persistent or recurrent symptoms of such a disability.

22.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a disability manifested as limited mobility of the left arm, or persistent or recurrent symptoms of such a disability.

23. At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a disability manifested as limited mobility of both hands, or persistent or recurrent symptoms of such a disability.

24.  A scar, residuals of a growth removal to the right side of the head is not shown to be causally or etiologically related to any disease, injury, or incident in service.

25.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

26.  A liver disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and liver cirrhosis did not manifest within one year of service.

27.  A chronic hernia is not shown to be causally or etiologically related to any disease, injury, or incident in service and a peptic ulcer did not manifest within one year of service.




CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 40 percent for lumbosacral spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 5242 (2015). 

 2.  For the entire appeal period, the criteria for a rating in excess of 20 percent for cervical spondylosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 5239 (2015). 

 3.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

4.  The criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, 6100 (2015). 

5.  The March 2006 rating decision that denied service connection for glaucoma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for glaucoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

7.  The March 2006 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

9.  The March 2006 rating decision that denied service connection for onychomycosis and calluses is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for onychomycosis and calluses.  38 U.S.C.A.       § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

11.  The March 2006 rating decision that denied service connection for a heart condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

12.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

13.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

14.  The criteria for service connection for residuals of a right leg gunshot wound have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

15.  The criteria for service connection for a skin disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

16.  The criteria for service connection for chronic headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

17.  The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

18.  The criteria for service connection for sleep and dream disturbances have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 
19.  The criteria for service connection for a disability manifested as dizziness have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

20.  The criteria for service connection for limited mobility of the right arm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

21.  The criteria for service connection for limited mobility of the left arm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

22.  The criteria for service connection for limited mobility of both hands have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

23.  The criteria for service connection for a scar, residuals of the growth removal at the right side of the head have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

24.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

25.  The criteria for service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

26.  The criteria for service connection for a chronic hernia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra,  the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154,38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2007, sent prior to the rating decision issued in January 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter informed him of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  In addition, such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection.  Furthermore, as relevant to all claims, he was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  In a September 2010 statement, the Veteran wrote that he received all of his care at VA.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in September 2007 and February 2014 to determine the severity of his lumbosacral spine degenerative joint disease, cervical spondylosis and PTSD as well as those conducted in February 2007 and February 2014 to determine the severity of his sensorineural hearing loss.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service connected lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and bilateral sensorineural hearing loss as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and/or bilateral sensorineural hearing loss have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining glaucoma, hypertension, onychomycosis and calluses of the feet and a heart condition; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for glaucoma, hypertension, onychomycosis and calluses of the feet and a heart condition are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.

The Board also notes that no examination was conducted in this case nor is one warranted in conjunction with the service connection claims for fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands decided herein.  The Veteran does not have a current diagnosis related to fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands or any lay or clinical report or documentation of symptoms indicative of a currently manifested condition.  Moreover, he has not provided any statements regarding his specific symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnosis referable to the claimed disabilities.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of the claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required). 

The Board finds that a VA examination and/or opinion is not necessary with respect to the claims for service connection for a scar on the right side of the head, sleep apnea, a liver disorder and a chronic hernia decided herein.  Specifically, as will be discussed below, there is no indication that such disorders are related to service beyond the Veteran's conclusory generalized lay statement.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Veteran has not alleged a continuity of symptomology.  Moreover, he has not identified an in-service event, injury or disease with respect to these claims other than the presumed exposure to herbicides nor has he provided any argument with regard to the cause of his claimed disorders.  In this regard, the Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Lumbosacral Spine Degenerative Joint Disease and Cervical Spondylosis

The Veteran generally contends that a higher rating is warranted for his lumbar and cervical spine disorders but has provided no specific argument in support of his contention.

The Veteran's lumbosacral spine degenerative joint disease is rated under the diagnostic code for degenerative arthritis of the spine while his cervical spondylosis is rated under the diagnostic code for spondylolisthesis or segmental instability.
Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical  spine; or forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A September 2007 VA examination report reflects the Veteran's complaints of pain in the neck and lower back that was described as sharp in nature and which radiated into his arms and legs.  This daily pain was described as severe and constant, was rated as "9-10/10" in severity and increased during flare-ups.  Other symptoms were reported to include fatigue, decreased motion, stiffness, weakness, spasms and pain.  Severe flare-ups were reported to occur weekly, last one to two days, were precipitated by prolonged sitting and standing and were alleviated with pain medication, muscle relaxants and the use of a transcutaneous electrical nerve stimulation (TENS) unit.  He reported that he ambulated using a cane and that he was able to walk one-quarter of a mile.  Associated bowel or bladder disturbances were denied.

Physical examination of the cervical sacrospinalis revealed pain with motion and tenderness without spasms, atrophy, guarding or weakness.  Such examination of the thoracic sacrospinalis revealed pain with motion and tenderness without spasms, atrophy, guarding and weakness.  Spinal posture and head position were found to be normal and there were no abnormal spinal curvatures.  Detailed motor examination found elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, thumb opposition, hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension to be "5/5" bilaterally.  Muscle tone was found to be normal.  Detailed sensory examination found bilateral vibration, right pain, bilateral light touch and bilateral position sense to be normal in the upper extremities and left upper extremity pain to be impaired.  Such examination in the lower extremities found bilateral vibration and position to be normal bilaterally while pain and light touch were found to be impaired bilaterally.  Detailed reflex examination found the biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk and ankle jerk to be normal, all bilaterally.
Examination was negative for muscle atrophy, abnormal sensation in either the upper or lower extremities or cervical or thoracolumbar spine ankylosis.
A January 2008 VA examination report noted that thoracolumbar flexion was found to be to 30 degrees with pain beginning at "25 degrees and end[ing] at 20 degrees," extension was found to be to 20 degrees with pain beginning at "20 degrees and end[ing] at 15 degrees," left lateral flexion was found to be to 30 degrees with pain beginning at "30 degrees and end[ing] at 25 degrees," and left lateral rotation was from zero degrees to 30 degrees with pain beginning at "30 degrees and end[ing] at 25 degrees."  Repetitive use of the joint did not reveal any additional loss of motion.  The Board notes that right lateral flexion and right lateral rotation range of motion findings were not reported.

A February 2014 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of chronic back and neck pain and stiffness that had increased in severity over the past two to three years.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and cervical spine, to include pain in the entire spine with palpation at any point and at the base of the neck, as well as guarding the cervical spine.  Examination was negative for muscle spasms of the thoracolumbar and cervical spines, guarding the thoracolumbar spines, muscle atrophy, radicular pain or any other signs or symptoms due to radiculopathy, neurologic abnormalities or findings related to a thoracolumbar and/or cervical spine condition, ankylosis or intervertebral disc syndrome.  Forward flexion of the thoracolumbar spine was found to be to 40 degrees with objective evidence of pain beginning at 30 degrees, extension to be to 10 degrees with objective evidence of pain at 10 degrees, right lateral flexion was found to be to 20 degrees with objective evidence of pain at 10 degrees, left lateral flexion was found to be to 15 degrees with objective evidence of painful motion at 10 degrees and bilateral lateral rotation was found to be to 10 degrees with objective evidence of painful motion at 10 degrees.  Forward flexion of the cervical spine was found to be to 45 degrees or greater with objective evidence of pain beginning at 45 degrees or greater, extension was found to be to 35 degrees or greater with objective evidence of pain beginning at 35 degrees, bilateral lateral flexion to be to 20 degrees with objective evidence of pain beginning at 20 degrees and bilateral lateral rotation to be to 40 degrees with objective evidence of pain beginning at 40 degrees.

The February 2014 VA examiner noted that the Veteran was not able to perform repetitive use testing with three repetitions due to increased pain after two attempts for the back and one attempt for the neck with marked guarding but the examiner also found that the Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The examiner found that functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use was attributed to less movement than normal and pain on movement while such impairment was attributed to pain on movement for the cervical spine.  Sensory examination was found to be normal in the shoulder area, inner/outer forearm, hands/fingers, upper anterior thigh, thigh/knee, lower leg/ankle and feet/toes while straight leg raising was negative.  Deep tendon reflexes in the biceps, brachioradialis and knee were found to be normal bilaterally, hypoactive in the triceps bilaterally and absent in the ankles bilaterally while muscle strength was found to be "5/5" for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, finger abduction, hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension, all bilaterally.  Imaging studies of the thoracolumbar and cervical spines were noted to have documented arthritis but have not documented a thoracic vertebral fracture.

The Board finds that the Veteran is not entitled to a disability rating greater than 40 percent for his service connected lumbosacral spine degenerative joint disease based on the General Formula.  Ankylosis was not demonstrated in the September 2007 and February 2014 VA examination reports.  Further, such ankylosis was not shown in the other clinical evidence or alleged by the Veteran.  Thus, a disability rating greater than 40 percent is not warranted.

With regards to the cervical spondylosis, the Board finds that a rating in excess of 20 percent is not warranted.  As above, under the General Rating, the next higher 30 percent rating is assignable where forward flexion of the cervical spine to 15 degrees of less or favorable ankylosis of the entire cervical spine  Significantly, range of motion testing for the cervical spine during the February 2014 VA examination shows full cervical flexion to 45 degrees.  Further, such ankylosis was not shown in the other clinical evidence or alleged by the Veteran.
The Board also has considered whether the Veteran's service connected lumbosacral spine degenerative joint disease and/or cervical spondylosis has resulted in IVDS with incapacitating episodes as described under Diagnostic Code 5243.  No physician has diagnosed him with IVDS and the Veteran has not alleged, nor has the record shown, episodes due to his lumbar spine disorder and/or cervical spine disorder that meet the requirements set forth in Diagnostic Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes for either the lumbar spine degenerative joint disease or the cervical spondylosis.

The Board notes spinal arthritis was found on X-ray; however, X-ray evidence of arthritis would not merit a higher disability rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae and/or cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned a 40 percent throughout the appeal period for his lumbosacral spine degenerative joint disease and a 20 percent rating throughout the appeal for his cervical spine spondylosis to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis for either disability.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae and/or cervical vertebrae are considered a group of minor joints that is ratable on parity with a major joint.

In addition to considering the orthopedic manifestations of a back and/or neck disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has radiculopathy, bladder impairment or bowel impairment as a result of his service connected lumbosacral spine degenerative joint disease and/or cervical spondylosis.  Moreover, while he has complained of radiating pain, such is specifically contemplated in his current ratings assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service connected lumbosacral spine degenerative joint disease and/or cervical spondylosis resulted in neurological impairment. 

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeals.

C.  PTSD

The Veteran generally contends that a higher rating is warranted for his PTSD, but has provided no specific argument in support of his claim.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A February 2007 VA treatment note reflects the Veteran's complaints of nightmares, intrusive thoughts, avoidance, hypervigilance, insomnia and poor concentration.  A GAF of 49 was assigned.

A July 2007 private psychological evaluation reflects the Veteran's complaints of daily nervousness and anxiety.  He reported that he currently lived with a female friend and that he was separated from his second wife for approximately one month.  Mental status examination found thoughts to be normal in progress, affect to be appropriate despite being quite irritable for no reason and that he was oriented to person, place and time.  The examiner noted that the Veteran claimed to be sleeping for only four to five hours per 24 hour period for the last 30 years, which was not possible as he did not appear at all tired.  He also claimed auditory and visual hallucinations but his reports were not credible in the examiner's opinion as there was no evidence for the presence of hallucinations, delusions, depersonalization or derealization.  He reported suicidal ideations without intent or attempts.  The examiner found that the Veteran was not having any significant difficulties from a psychological standpoint.

A September 2007 VA examination report reflects the Veteran's reports of reduced energy, frustration, diminished interest in activities he previously enjoyed, impatience and mood swings.  Other symptoms were reported to include sleep difficulties, nightmares three to four times a week, having a short temper and visual and auditory hallucinations "all the time," particularly when by himself.  He reported homicidal ideations in that he would kill someone if he could get away with it and suicidal ideations in the past.  The Veteran reported that he had been married twice, that his second marriage began in 2000, that he had been separated from his wife for about a year, that he resided with his girlfriend and that he had one son.  He also reported that he had a few good friends, that his mood swings and impatience affected his marriage and other relationships, that he had not worked since retiring in 2000, that he would misplace his tools while working and that he had been counseled for his anger.

Mental status examination conducted by the September 2007 VA examiner found the Veteran to be clean and casually attired, his speech to be within normal limits, his eye contact to be adequate and his affect to be generally solemn with a few appropriate smiles being displayed.  Thought processes were found to be alert, lucid and generally relevant to the topic being discussed and his displayed concentration skills were found to be moderate.  He was found to be in contact with reality and he was found to be oriented to person, place, date and the day of the week.  Immediate and recent memory skills were found to be grossly intact while his remote memory skills were found to be "suspect."  There was no gross impairment in his cognitive functioning or in his communication skills evidenced other than his difficulties with remote memory skills.  A GAF of 49 was assigned for PTSD and a GAF of 51 was assigned for depression.  The examiner found that the Veteran's PTSD symptoms had a moderate negative impact on his occupational functioning due to his difficulties concentrating, his reduced tolerance for frustration and his interpersonal suspiciousness.

An October 2007 VA treatment note reflects the Veteran's reports that he needed anger management and that his communication with other people was not good because he sometimes went into "silent mode."  Symptoms were reported to include constant paranoia, visual hallucinations in that he sees something out of the corner of eye, auditory hallucinations, homicidal ideations without intention, intermittent ideations without intention and mood swings.  Mental status examination found the Veteran's speech to be within normal limits and his eye contact, cooperation and rapport to be adequate.  No unusual or bizarre mechanisms were displayed.  Thought processes were found to be alert and lucid.

A June 2012 VA treatment note reflects the Veteran's reports that he had lost a childhood friend recently, that his wife's health had improved, that he was active in his church and that he helped a friend who has had a stroke.  Sleep and appetite were reported to be "okay," energy was reported to be fair and mood was reported to be "not too bad."  Suicidal ideation, homicidal ideation and psychosis were denied.  Mental status examination found the Veteran to be clean and casually dressed, his eye contact was found to be full, his affect was found to be pleasant and appropriate and speech was found to be clear.  Thought processes were found to be goal-directed, thought content was found to be without delusions and hallucinations, orientation was found to be "okay," and cognition was found to be grossly intact.  Insight and judgment were found to be good.  A GAF of 56 was assigned.

A March 2013 VA treatment note reflects the Veteran's complaints of depression and being tired of going to funerals for close friends and relatives.  He reported that his sleep was "so-so," that his appetite was fair, that his energy was somewhat limited, that his mood was somewhat depressed and that he had anxiety at times.  Suicidal ideations and homicidal ideations were denied.  Mental status examination found the Veteran to be clean and adequately dressed, eye contact to be good, affect to be appropriate and mildly depressed and speech to be fluent.  Thought processes were found to be goal-directed, orientation was found to be "okay," memory was found to be grossly intact and mood was found to be somewhat down.  Thought content were found to be without delusions or hallucinations.  Insight and judgment were found to be intact.  A GAF of 54 was assigned.

A February 2014 VA DBQ report reflects the Veteran's complaints of daily depression, mood changes, anxiety, hypervigilance, significant stress that was the result of ongoing financial problems and a poor energy level.  Attention, concentration and memory were reported to be "real bad" as he forgets where his glasses are or why he entered a room.  Other symptoms were reported to include feelings of helplessness, mild intermittent feelings of worthlessness, irritability, anger, a history of physical altercations, a history of remote homicidal ideations, a poor appetite, poor sleep with insomnia, moderate chronic generalized anxiety, tension and that he sometimes heard voices.  He reported active suicidal ideations as recently as last week but denied plan or intent and endorsed a history of a suicide attempt that no one knew about and which were a thought that he did not carry out.  Panic attacks, delusions or bizarre paranoid ideations were denied.  He reported that he continued to live at home with his wife of 13 years, that they got along "okay," that there had been some improvement in their relationship since his wife had began reading and watching programs about PTSD, that he had one adult son with whom he had a "beautiful" relationship, that he got along "fine" with his two stepchildren, that he had four grandchildren and that his family visited occasionally.  He also reported that he had not seen his mother in the past year, that his siblings did not "come around," that he did not "get along with his people," that he had two friends and that he did not socialize unless at church.  He reported that while he used to enjoy activities such as fishing, hunting and working out and that he hasn't engaged in these activities for awhile.  His day was reportedly spent at home watching television, doing various household chores and checking on three friends who were ill.  He reported that he was last employed for the city as a landscaper and that he ceased work in 2000 after being awarded service connection for PTSD.

Mental status examination conducted by the February 2014 VA examiner revealed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent event, disturbances of motivation and mood and suicidal ideations.  He was noted to be casually dressed and groomed as well as alert and oriented but guarded during the interview.  Affect was found to be euthymic with good humor and spontaneous laughter, speech was found to be unremarkable and speed of thinking and responding were found to be within normal limits.  Thought processes were found to be logical and goal directed for the most part and there was no overt evidence of mental content symptomology, perceptual disturbances or gross cognitive confusion.  Insight and judgment were noted to appear to be good.  The examiner found that the Veteran had more than one mental disorder diagnosed, that it was common for PTSD and depression to co-occur, and that she was unable to differentiate the level of functional impairment attributable to each disorder without resorting to mere speculation.  

An August 2014 VA treatment note reflects the Veteran's reports that he was going to attend the funeral of a long-time friend.  Mental status examination found the Veteran to be oriented to time, place, person and purpose.  Thinking and speech were found to be within normal limits.  There were no indications of mental content symptoms, perceptual disturbances, gross cognitive confusion, or indication of suicidal or homicidal ideations.

In a second August 2014 VA treatment note, the Veteran reported that he had gone to seven funerals for his friends and family, that he had persistent nightmares, some occasional flashbacks, persistent hyperarousal and increased depression.

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as sleep impairments, anxiety, suspiciousness, depression, memory loss, mood swings, intermittent suicidal ideations, intermittent homicidal ideations and auditory hallucinations.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

The Veteran's psychiatric impairment has been characterized by symptomatology which suggests overall moderate social impairment.  He has reported that he had a few close friends, that he both separated and reunited with his wife during the course of the appeal, that he cared for his friend who had a stroke and that he was active in his church. He also reported having a good relationship with his adult son and a relationship with his stepchildren and grandchildren but a limited or strained relationships with his mother and siblings.  There is no indication that he attended school during the course of the appeal.

The Board finds that at no point pertinent to the June 2007 claim for increase has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran has reported auditory hallucinations, a July 2007 private psychologist suggested that 
his reports were not credible as there was no evidence for the presence of hallucinations, delusions, depersonalization or derealization.  There is also no indication that he was in persistent danger of hurting himself or others as suicidal or  homicidal attempts were consistently denied or not shown in the record.  There is no lay or medical evidence that the Veteran is unable to drive an automobile, requires personal monitoring for safety, or is incapable of living independently and he has been found to be casually dressed and capable of maintaining personal hygiene.  Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication as he was consistently found to be oriented and his thought processes and thought content were consistently found to be logical.  He has been consistently found to be oriented and without delusions or a thought disorder.  While memory impairments were reported by the Veteran in that he forgets his glasses or why he entered a room, there is otherwise no indication or allegation that the Veteran suffered from memory loss for the name of his close relatives, own occupation or own name.  In addition, total social and/or occupational impairment was not demonstrated, as he maintained a relationship with his wife, formed a new friendship with a girlfriend and engaged in social activities such as attending church and caring for a sick friend.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra. 

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 49 to 56.  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  
GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Collectively, the assigned scores are indicative of serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a).

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent  rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno, supra and Grottveit, supra.  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones, supra.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

D.  Bilateral Sensorineural Hearing Loss

The Veteran generally contends that a higher rating is warranted for his bilateral sensorineural hearing loss but has provided no specific argument in support of his claim.

The Veteran's bilateral sensorineural hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

A February 2007 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	40	50	50	65	51
Left		30	50	55	65	50

Word recognition testing revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level II hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

A February 2014 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	20	15	10	25	18
Left		15	15	10	15	14

Word recognition testing revealed speech recognition ability of 96 percent bilaterally.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

Despite the foregoing, the Board acknowledges the Veteran's reports of an increase in difficulty understanding speech when he cannot see the speaker's face.
Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

To the extent that the Veteran contends that his hearing loss are more severe than currently evaluated, the Board observes that the Veteran, while he is competent to report symptoms such as difficulty understanding speech, particularly in noisy environments, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson, supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

E.  Other Considerations

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service connected lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and bilateral sensorineural hearing loss; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning a staged rating for any such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and bilateral sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service connected lumbosacral spine degenerative joint disease and cervical spondylosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's 40 percent rating for the lumbar spine contemplates the functional limitations caused by his low back pain while the 20 percent rating for cervical spondylosis contemplates the functional limitations caused by his neck pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back and/or neck provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

Furthermore, with regard to the assigned rating for PTSD, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not adequately contemplated by the list of symptoms found in the schedular criteria.

Specifically, the Veteran indicated that he had difficulty understanding speech when he cannot see the speaker's face.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and/or bilateral sensorineural hearing loss symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  There are no additional symptoms of his lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and/or bilateral sensorineural hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board observes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").   Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In the instant case, the Veteran has been awarded a TDIU for the entire appeal period based on his service connected lumbosacral spine degenerative joint disease, cervical spondylosis and PTSD.  As such, the issue of TDIU is moot with respect to the issues adjudicated herein.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for an increased rating for his lumbosacral spine degenerative joint disease, cervical spondylosis, PTSD and bilateral sensorineural hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeals and his rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7. 

III.  Service Connection Claims

A.  Pertinent Statues and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A.         § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

B.  Glaucoma, Hypertension, Onychomycosis and Calluses of the Feet and Heart Condition

The Veteran initially claimed entitlement to service connection for glaucoma, hypertension, onychomycosis and calluses of the feet and a heart condition in July 2004.  In a decision dated in February 2006 and issued in March 2006, the RO considered the Veteran's service treatment records, VA treatment records dated through December 2005 and various lay statements.  The RO found that the record did not establish a nexus between the currently diagnosed hypertension and/or onychomycosis and calluses of feet and his service.  In addition, the RO found that the record did not establish that glaucoma and a heart condition had been clinically diagnosed.

In this regard, the Veteran's service treatment records were negative for complaints, findings or diagnoses related to hypertension, onychomycosis and calluses of the feet, glaucoma and/or a heart condition.  An undated separation examination found the Veteran's blood pressure to be 116/74, 118/78 and 120/80.  In an August 1971 Statement of Medical Condition, the Veteran indicated that there had been no change in his medical condition since his last examination.  Post-service treatment records confirmed that the Veteran had been diagnosed with hypertension.

The Veteran was advised of the decision and his appellate rights in a March 2006 letter.  The Veteran did not enter a notice of disagreement as to the March 2006 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claims which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for hypertension, onychomycosis and calluses of the feet, glaucoma and/or a heart condition was received prior to the expiration of the appeal period stemming from the March 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

VA received the Veteran's current application to reopen his previously denied claims in August 2006.   In this regard, the Board notes that the Veteran's claims for service connection for hypertension and onychomycosis and calluses of the feet was previously denied as the record did not establish a nexus between the claimed disability and service while his claims for service connection for glaucoma and heart condition was previously denied as the record did not establish a currently diagnosed disability.  The Board finds that the newly received evidence likewise fails to demonstrate such a nexus or a current disability.

The evidence received since the March 2006 rating decision includes additional VA treatment records dated through August 2014.  However, such only demonstrate a current hypertension disability as well as treatment for eye irritation, dystrophic nails and onychomycosis with calluses formation.

Additionally, while the Veteran has submitted statements generally suggesting that glaucoma, hypertension, onychomycosis and calluses of the feet and a heart condition were related to his service during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the March 2006 rating decision.  Specifically, he simply continues to contend that his conditions are the result of service.

Therefore, the Board finds that the evidence received since the March 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for hypertension, glaucoma, onychomycosis and calluses of the feet and a heart condition.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.

C.  Fibromyalgia, Residuals of a Right Leg Gunshot Wound, Skin Disorder, Chronic Headaches, Chronic Lung Condition, Sleep Disturbances, Dizziness, Disability Manifested by Limited Mobility of the Right Arm, Disability Manifested by Limited Mobility of the Left Arm and Disability Manifested by Limited Mobility of Both Hands

The Veteran generally contends that he suffers from a fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands as a result of his service.  No specific argument was provided in support of these claims.

Service treatment records are negative for complaints, treatments and diagnoses related to scar on the right side of the head, fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands.  A January 1970 service treatment records indicates that the Veteran sustained a gunshot wound to his left thigh while on Christmas leave.  An undated service discharge examination was negative for any relevant abnormalities.  In an April 1971 Report of Medical History, the Veteran denied that he had, or that ever had, swollen or painful joints, frequent or severe headaches, dizziness, skin diseases, neuritis or shortness of breath.

Post-service treatment records include a July 2005 VA treatment note which reflects the Veteran's complaints of chronic headaches.  However, he later denied headaches in a July 2007 private psychological evaluation.  A July 2007 private examination found that there was no motor or sensory or reflex abnormality.  A May 2008 VA treatment note reflects complaints of dizziness while a June 2008 VA treatment note reflects complaints of left hand numbness.  The remaining post-service treatment notes are negative for complaints, treatments or diagnoses related to fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of any such disability prior to the Veteran's claims.  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include X-rays.

In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working as a sanitation worker in a February 2014 VA PTSD DBQ.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, a respiratory condition, a sleep disorder, a disorder manifested by dizziness and/or a disability manifested by limited mobility of the right arm, left arm and both hands, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra.

The Board notes the Veteran's reports of sustained a gunshot wound to his right thigh during service made during the prosecution of this appeal.  However, a review of the service treatment records reveal multiple notations of a gunshot wound to the left thigh which was incurred while on leave over Christmas in 1969.  These notations were included in treatment records dated in January 1970, September 1970 and October 1970, and were reported by the Veteran for purposes of treatment of leg pain.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, affords the Veteran's contemporaneous in-service statements regarding the nature and location of his gunshot wound more probative weight than any report of a gunshot wound made in connection with, or, presumed by the filing of, the Veteran's claim for service connection.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  In light of these contradictory statements, the Board finds that any current assertions as to experiencing a right thigh gunshot wound during service, advanced in furtherance of the appeal, are deemed not credible.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness and a disability manifested by limited mobility of the right arm, left arm and both hands for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

D.  Scar on Right Side of the Head, Sleep Apnea, Liver Disorder, Hernia

The Veteran generally contends that he suffers from a scar on right side of the head, sleep apnea, a liver disorder and a hernia as a result of his service.  No specific argument was provided in support of these claims.

Service treatment records are negative for complaints, treatments or diagnoses related to a scar on the right side of the head, sleep disorder, a liver disorder and a hernia.  An undated service discharge examination was negative for any relevant abnormalities.  In an April 1971 Report of Medical History, the Veteran denied that he had, or that ever had, frequent trouble sleeping, liver trouble or a hernia.

Post service treatment records indicate that the Veteran had been diagnosed with hepatitis B and C in a November 1999 VA treatment note.  A June 1996 VA treatment note reflects the Veteran's reports that a door hit his right eyebrow and caused a small laceration.  A December 2001 VA treatment note reflects the Veteran's reports of a history of an inguinal hernia.  He reported that he had been diagnosed with a right inguinal hernia several years go in a February 2002 VA treatment note and a right inguinal hernia was found to be present in September 2002.  Sleep apnea is listed as an active problem on the VA problem list.  An August 2014 VA treatment note reflects his reports that he had obstructive sleep apnea and that he did not wear a continuous positive airway pressure (CPAP) mask.  

The Board has first considered whether service connection may be granted for liver cirrhosis or a peptic ulcer as a chronic disease; however, the record does not reveal a diagnosis of cirrhosis and/or a peptic ulcer.  Moreover, the record suggests that the Veteran was diagnosed with hepatitis in 1999 and that he reported a history of a hernia in 2001.  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims.  Moreover, the Veteran's diagnosed hepatitis B and C is not a disease for which service connection may be granted due to herbicide exposure on a presumptive basis.  As such, service connection due to herbicide exposure on a presumptive basis is not warranted for hepatitis B and C.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309 
As such, presumptive service connection, to include on the basis of continuity of symptomatology, for liver cirrhosis or a peptic ulcer as chronic disease is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309; Walker, supra. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board notes that the Veteran has not alleged sustaining an in-service injury, that the onset of such disorders occurred during service, or that there was an in-service event other than exposure to herbicides which resulted in the claimed disorders.  Further, the service treatment records were negative for complaints, treatments, or findings related to such claimed disabilities.  Significantly, there is also no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as he has not alleges an in-service event, injury of disease other than presumed exposure to herbicides and no probative indication that such diseases are otherwise related to service.  See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his scar on the right side of the head, sleep apnea, liver disorder and/or a chronic hernia is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's scar on the right side of the head, sleep apnea, a liver disorder and/or a chronic hernia and any instance of his service to be complex in nature.  Woehlaert, supra.   Specifically, while the Veteran is competent to describe his current manifestations of a scar on the right side of the head, sleep apnea, a liver disorder and/or a chronic hernia and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of sleep apnea, a liver disorder and/or a chronic hernia requires the interpretation of results found on physical examination and knowledge of the internal processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

Moreover, the Board notes the Veteran's reports of sustaining a scar as residual of a growth removal on the right side of the head during service made during the prosecution of this appeal.  However, a review of the service treatment records is negative for such a scar or the removal of a facial growth.  An undated separation examination revealed no skin abnormalities or identifying body marks or scars.  The Board notes that that a facial scar would be visible to an examiner during such separation examination.  Further, the Veteran reported a small laceration to his right eyebrow caused by a door in a June 1996 VA treatment note.  The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White, supra; Rucker, supra.  The Board, therefore, affords the Veteran's June 1996 statements regarding the nature and location of his facial scar more probative weight than any report of made in connection with, or, presumed by the filing of, the Veteran's claim for service connection.   See Cartwright, supra.  In light of these contradictory statements, the Board finds that any current assertions as to having a scar as a residual of a growth removal to the right side of the face during service, advanced in furtherance of the appeal, are deemed not credible.



In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for fibromyalgia, residuals of a right leg gunshot wound, a skin disorder, chronic headaches, chronic lung condition, sleep disturbances, dizziness, a disability manifested by limited mobility of the right arm, left arm and both hands, a scar on the right side of the head,  sleep apnea, a liver disorder and a chronic hernia.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 40 percent for degenerative joint disease, lumbosacral spine is denied.

A rating in excess of 20 percent for cervical spondylosis is denied.

A rating in excess of 70 percent for PTSD is denied.

A compensable rating for bilateral hearing loss is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for glaucoma is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for hypertension is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for onychomycosis and calluses of the feet is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a heart condition is denied.

Service connection for fibromyalgia of both legs with muscle pain, burning sensation and tender joints is denied.

Service connection for residuals of a right leg gunshot wound is denied.

Service connection for a skin disorder, to include as a result of herbicide exposure is denied.

Service connection for chronic headaches, to include as a result of mustard gas, is denied.

Service connection for a chronic lung disorder, to include as a result of mustard gas, is denied.

Service connection for a disability manifested as sleep and dream disturbances is denied.

Service connection for dizziness is denied.

Service connection for a disability manifested by limited mobility of the right arm is denied.

Service connection for a disability manifested by limited mobility of the left arm is denied.

Service connection for a disability manifested by limited mobility of both hands is denied.

Service connection for scar as residual of growth removal, right side of head is denied.
Service connection for sleep apnea is denied.

Service connection for a liver disorder, to include as secondary to herbicide exposure, is denied.

Service connection for a chronic hernia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


